
	
		II
		112th CONGRESS
		1st Session
		S. 548
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2011
			Mr. Chambliss (for
			 himself, Mr. Graham,
			 Ms. Ayotte, Mr.
			 McCain, and Mr. Burr)
			 introduced the following bill; which was read twice and referred to the
			 Select Committee on
			 Intelligence
		
		A BILL
		To provide for the effective interrogation of
		  unprivileged enemy belligerents and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Effective Interrogation of
			 Unprivileged Enemy Belligerents Act.
		2.Procedures for
			 interrogation of certain terrorist detaineesThe Detainee Treatment Act of 2005 (title X
			 of Public Law 109–148; 119 Stat. 2739) is amended by inserting after section
			 1005 the following new section:
			
				1005A.Procedures
				for interrogation of certain terrorist detainees
					(a)In
				generalNot later than 90 days after the date of enactment of the
				Effective Interrogation of Unprivileged Enemy
				Belligerents Act, the Secretary of Defense, the Director of
				National Intelligence, and the Attorney General, shall jointly submit to the
				appropriate committees of Congress procedures for the interrogation of
				unprivileged enemy belligerents who are suspected of possessing significant
				information and who are under—
						(1)the control or
				custody of the United States; or
						(2)the control and
				custody of a foreign government, entity, or law enforcement or intelligence
				agency that is providing access to the United States for the purpose of
				interrogation of such unprivileged enemy belligerents.
						(b)Elements of
				proceduresThe procedures required by this section shall—
						(1)provide for the
				creation of an entity composed of representatives of the Federal Bureau of
				Investigation, the Central Intelligence Agency, Defense Intelligence Agency,
				and any other appropriate element of the intelligence community or Department
				of Defense, that shall have primary responsibility for the interrogation of
				unprivileged enemy belligerents who are suspected of possessing significant
				information;
						(2)specify the
				criteria and process by which the intelligence community determines, at any
				time prior to initiating an interrogation under this section, that an
				unprivileged enemy belligerent is suspected of possessing significant
				information;
						(3)include a
				presumption that the entity created under paragraph (1) shall interrogate
				unprivileged enemy belligerents who are suspected of possessing significant
				information, regardless of place of capture, unless a determination that
				specific security, operational, or logistical concerns prevent the deployment
				or use of such entity is made—
							(A)with respect to
				an unprivileged enemy belligerent located inside the United States, by the
				Director of the Federal Bureau of Investigation; or
							(B)with respect to
				an unprivileged enemy belligerent located outside the United States, by the
				Director of the Central Intelligence Agency, in consultation with the Director
				of the Defense Intelligence Agency;
							(4)include the
				process by which an individual in the custody of a Federal, State, or local law
				enforcement agency or a department or agency of the United States who is
				suspected of possessing significant information may be designated at any time
				as an unprivileged enemy belligerent and transferred immediately to the custody
				of the Secretary of Defense for interrogation consistent with the procedures
				established under this section, including a process for the designation of
				responsibilities for managing and coordinating the logistics of detainee
				transport;
						(5)include the
				process by which the entity created under paragraph (1)—
							(A)shall have full
				and complete access to an unprivileged enemy belligerent subject to
				interrogation under this section who is under the control or custody of the
				United States, regardless of place of capture, including procedures for the
				transfer, if necessary, of such detainee to the custody of the Department of
				Defense for purposes of interrogation; and
							(B)may request
				appropriate access to an unprivileged enemy belligerent subject to
				interrogation under this section who is under the control or custody of a
				foreign government, entity, or law enforcement or intelligence agency;
							(6)provide that
				obtaining timely and actionable intelligence shall have priority over the
				interests of criminal prosecution, including a strong presumption against
				providing access to or allowing the presence of counsel during any
				interrogation of an unprivileged enemy belligerent under this section conducted
				for the purpose of intelligence collection;
						(7)provide that,
				upon conclusion of interrogation under this section of an unprivileged enemy
				belligerent who is under the control or custody of the United States, the
				Secretary of Defense, in consultation with the Attorney General and the
				Director of National Intelligence, shall determine the status and disposition
				of such individual; and
						(8)provide that
				exceptions to the procedures required by this section may only be
				authorized—
							(A)with respect to
				an unprivileged enemy belligerent located inside the United States, by the
				Director of the Federal Bureau of Investigation; or
							(B)with respect to
				an unprivileged enemy belligerent located outside the United States, by the
				Director of the Central Intelligence Agency, in consultation with the Director
				of the Defense Intelligence Agency.
							(c)IdentificationNot
				later than 180 days after the date of enactment of the
				Effective Interrogation of Unprivileged Enemy
				Belligerents Act, and every 180 days thereafter, the Director of
				National Intelligence shall provide to the Select Committee on Intelligence of
				the Senate and the Permanent Select Committee on Intelligence of the House of
				Representatives the identities of any unprivileged enemy belligerents who,
				during such period, have been—
						(1)interrogated
				pursuant to this section; or
						(2)determined by the
				intelligence community under subsection (b)(2) to meet the requirements for
				interrogation pursuant to this section.
						(d)Modification of
				procedures
						(1)Submission to
				appropriate committees of CongressThe Secretary of Defense, in
				coordination with the Director of National Intelligence and the Attorney
				General, shall submit to the appropriate committees of Congress any
				modification of the procedures submitted under this section not later than 60
				days before the date on which such modification becomes effective.
						(2)NotificationIf
				during the course of, or prior to, the conduct of an interrogation of an
				unprivileged enemy belligerent, an exception to the procedures submitted under
				this section is authorized under subsection (b), the Secretary of Defense, in
				coordination with the Director of National Intelligence and the Attorney
				General, shall notify the appropriate committees of Congress within ten days of
				such authorization.
						(e)DefinitionsIn
				this section:
						(1)Appropriate
				committees of CongressThe term appropriate committees of
				Congress means—
							(A)the Committee on
				Armed Services, the Committee on the Judiciary, and the Select Committee on
				Intelligence of the Senate; and
							(B)the Committee on
				Armed Services, the Committee on the Judiciary, and the Permanent Select
				Committee on Intelligence of the House of Representatives.
							(2)Intelligence
				communityThe term intelligence community has the
				meaning given that term in section 3(4) of the National Security Act of 1947
				(50 U.S.C. 401a(4)).
						(3)InterrogationThe
				term interrogation includes custodial debriefings of unprivileged
				enemy belligerents who are suspected of possessing significant information
				conducted for the purpose of intelligence collection.
						(4)Unprivileged
				enemy belligerentThe term unprivileged enemy
				belligerent has the meaning given that term in section 2256(a) of title
				28, United States
				Code.
						.
		
